Title: To James Madison from Elias Vanderhorst, 22 August 1808
From: Vanderhorst, Elias
To: Madison, James



Copy.
Sir,
Bristol August 22d. 1808.

Since my last Respects to you of the 30th. of April Pr. the Ship Minerva Captn. Stevens (which I find arrived safe at Boston) I have not been honored with any of your favors.
Inclosed I beg leave to hand you Accts. of Imports & Exports by American Vessels at this Port for the half Year ending the 30th. of June last, also a London Price Currt. & a few of our latest News-papers, to which please be refferred.
The Grain harvest in this Country is now nearly if not quite half finished the Season for which has been, & is still favorable, but yet they are not expected to be so productive, nor so good in quality as last Year, ’though those of other Kinds of field provisions particularly grass, Hay, Potatoes, and turnips, will be considerably more so.  The produce of our Gardens and Orchards will likewise be ample.
The Political disturbances which have lately occurred in Spain & Portugal, should they succeed, (but which is yet very far from being certain,) will, in all likelihood, have a very beneficial influence on the Trading Interests of these Kingdoms by opening rich & extensive Markets for its Commerce in almost every quarter of the Globe, but such an event (in other respects desirable,) I should by no means consider as favorable as the attainment of Peace, but on the contrary, I much fear, would have a direct tendency to spread the destructive flame of War still wider though on the other hand I am not without strong hopes that the serious want of Provisions, which must, in all probability, be soon felt in those Countries, as well as in the West-Indies, may yet produce an opposite effect, & still preserve to those Nations who have no Interest in War, nor of course any desire for it, the inistimable Blessing of Peace.  I have the Honor to be, With the highest consideration Sir, Your most Obedt. & most Humle. Servt.

Elias Vanderhorst

